16 N.Y.2d 949 (1965)
Ronald C. Janoff, Appellant,
v.
Sheepshead Towers, Inc., et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Argued September 30, 1965.
Decided October 21, 1965.
Sidney M. Wittner and Warren J. Willinger for appellant.
Charles Feit for Sheepshead Towers, Inc., and Robert Berfond, respondents.
Harry Rappaport for Miramar Yacht Club, Inc., respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, with one bill of costs; no opinion.